Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 1 of 37




           (;+,%,7 70
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 2 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 3 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 4 of 37




           (;+,%,7 71
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 5 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 6 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 7 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 8 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 9 of 37




           (;+,%,7 72
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 10 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 11 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 12 of 37
                        WHEELER0000922
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 13 of 37


                                                                     Page 1
             UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF COLUMBIA

                           -   -   -

     AARON RICH,                   : Civil Action No.
                                   :
                   Plaintiff,      : 1:18-cv-00681
              v.                   :
                                   :
     EDWARD BUTOWSKY,              :
     MATTHEW COUCH, and            :
     AMERICA FIRST MEDIA,          :
                                   :
                   Defendants.     :



                           -   -   -

                   AUDIO TRANSCRIPTION

                           -   -   -



                      May 14, 2017, Ed Butowsky
     Voicemail for Rod Wheeler
     (WHEELER0000922).




                           -   -   -
                   MAGNA LEGAL SERVICES
                      (866) 624-6221
                      www.MagnaLS.com
 Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 14 of 37

                                            Page 2                                        Page 4
 1              - - -                                 1          LAWYER'S NOTES
 2            ED BUTOWSKY: Hey, Rod.                  2   PAGE LINE
 3       It's Ed. So a couple of minutes              3   ____ ____ ____________________________
 4       ago I got on a note that we have             4   ____ ____ ____________________________
 5       the full attention of the White              5   ____ ____ ____________________________
 6       House on this. And tomorrow let's            6   ____ ____ ____________________________
 7       close this deal. Whatever you                7   ____ ____ ____________________________
 8       gotta do. But you can feel free              8   ____ ____ ____________________________
 9       to say that the White House is               9   ____ ____ ____________________________
10       onto this now and they better come          10   ____ ____ ____________________________
11       clean right away. Something along           11   ____ ____ ____________________________
12       those lines. You know what I                12   ____ ____ ____________________________
13       mean?                                       13   ____ ____ ____________________________
14            Has DO [phonetic] confirmed            14   ____ ____ ____________________________
15       and what time are you guys                  15   ____ ____ ____________________________
16       meeting? If he hasn't let me know           16   ____ ____ ____________________________
17       because I spoke to him a little             17   ____ ____ ____________________________
18       while ago. Thanks.                          18   ____ ____ ____________________________
19               - - -                               19   ____ ____ ____________________________
20           (End of audio file)                     20   ____ ____ ____________________________
21               - - -                               21   ____ ____ ____________________________
22                                                   22   ____ ____ ____________________________
23                                                   23   ____ ____ ____________________________
24                                                   24   ____ ____ ____________________________
                                            Page 3
 1            CERTIFICATE
 2
 3
 4            I HEREBY CERTIFY that the
 5   foregoing was transcribed by me from an
 6   audio file to the best of my ability.
 7
 8
 9
         Cindy Parker
10       Dated: November 13, 2019
11
12
13
14
15             (The foregoing certification
16   of this transcript does not apply to any
17   reproduction of the same by any means,
18   unless under the direct control and/or
19   supervision of the certifying reporter.)
20
21
22
23
24




                                                                          2 (Pages 2 to 4)
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 15 of 37




            (;+,%,7 73
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 16 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 17 of 37




        (;+,%,7 74
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 18 of 37




            (;+,%,7 75
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 19 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 20 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 21 of 37
                         WHEELER0000893
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 22 of 37


                                                                     Page 1
             UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF COLUMBIA

                           -   -   -

     AARON RICH,                   : Civil Action No.
                                   :
                   Plaintiff,      : 1:18-cv-00681
              v.                   :
                                   :
     EDWARD BUTOWSKY,              :
     MATTHEW COUCH, and            :
     AMERICA FIRST MEDIA,          :
                                   :
                   Defendants.     :



                           -   -   -

                   AUDIO TRANSCRIPTION

                           -   -   -



                      May 16, 2017, Phone Call
     Between Ed Butowsky, Rod Wheeler, and
     Malia Zimmerman (WHEELER0000893).




                           -   -   -
                   MAGNA LEGAL SERVICES
                      (866) 624-6221
                      www.MagnaLS.com
 Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 23 of 37

                                     Page 2                                    Page 4
 1          - - -                              1   That's what -- that's the e-mail
 2        AUTOMATED VOICE: -- at               2   that Fox asked me to send him.
 3    FoxNews.com. Please leave a              3   They wrote it for me and they told
 4    message and I'll get back to you         4   me to send it to him.
 5    as soon as --                            5       ROD WHEELER: But that's not
 6                                             6   accurate, though, because much --
 7          - - -                              7   much of the information did not
 8         [Dialing]                           8   come from me.
 9          - - -                              9       MALIA ZIMMERMAN: Well,
10         [Ringing]                          10   not -- not necessarily. Not the
11          - - -                             11   part about the e-mails. Not the
12        AUTOMATED VOICE: Your call          12   part about -- I mean, about the
13    has been forwarded to an                13   connection to WikiLeaks. But
14    automated --                            14   the -- the rest -- the rest of the
15          - - -                             15   quotes in the story did. A lot of
16        [Dial tone]                         16   the quotes in the story did.
17          - - -                             17       ROD WHEELER: Okay. Well,
18         [Dialing]                          18   we probably should just review
19          - - -                             19   that then because I -- I don't
20         [Ringing]                          20   want to make it sound like to them
21          - - -                             21   that --
22        ED BUTOWSKY: Rod, I got --          22       MALIA ZIMMERMAN: Um-hm.
23    I was talking to Malia. I brought       23       ROD WHEELER: -- that I was
24    her on.                                 24   the person behind the story. I
                                     Page 3                                    Page 5
 1         ROD WHEELER: Okay. Good.            1   mean, that just wasn't -- that
 2    So I'm looking -- I'm working on         2   wasn't the case.
 3    this response to this e-mail. But        3       ED BUTOWSKY: Right.
 4    I was -- can you guys hear me?           4       MALIA ZIMMERMAN: Yeah.
 5         ED BUTOWSKY: Yeah.                  5       ED BUTOWSKY: But I'm also
 6         MALIA ZIMMERMAN: Yeah.              6   gonna inject one thing.
 7         ROD WHEELER: Okay. But I            7       MALIA ZIMMERMAN: Um-hm.
 8    was kind of reading down through         8       ED BUTOWSKY: This is gonna
 9    the e-mail string and I kind of          9   be a moot point real soon because
10    came across a response, Malia,          10   we're gonna be proud because
11    that you had to Joe, and I just         11   everything in that story is
12    wanted to make sure I understood        12   correct. So don't -- let's not be
13    it correctly.                           13   too worried, you know, like --
14         MALIA ZIMMERMAN: Yeah.             14   we're like -- like all of a sudden
15         ROD WHEELER: This is, see,         15   we're like, Oh, I didn't say --
16    4:31 May 18th, and it says -- I         16   you know, I'm not -- I didn't say
17    think you sent this to Joe. But         17   this or we're not sure about that.
18    the thing that I'm a little             18   That story is perfect.
19    concerned about is, it says: As         19       ROD WHEELER: Okay. Well, I
20    you know, much of our information       20   mean, I don't have a -- a problem
21    came from a private investigator,       21   with that, Ed. I just want to
22    Rod Wheeler, who we understand was      22   make sure because I'm getting all
23    working on behalf of you.               23   kinds of threatening letters for
24         MALIA ZIMMERMAN: Yeah.             24   lawsuits now and -- and I need to




                                                               2 (Pages 2 to 5)
 Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 24 of 37

                                    Page 6                                       Page 8
 1    be careful because, you know, I         1   narrative. And that narrative is
 2    need to -- it needs to be shown         2   incorrect as we know, all of us
 3    what really was the deal here, and      3   know --
 4    I don't want -- I just really           4        ED BUTOWSKY: Right.
 5    don't want it to make it seem like      5        ROD WHEELER: -- because we
 6    it was me that --                       6   know what really happened. And
 7         ED BUTOWSKY: Yeah.                 7   for example, that's why I said to
 8         ROD WHEELER: -- that --            8   you earlier I'm not talking to any
 9    that caused all of this when, in        9   more media because I don't want to
10    fact, we -- you, me, and Malia         10   be -- I'd rather they just go with
11    both know that I didn't have any       11   what they want.
12    connect -- communication with          12        CNN just called me. I
13    that -- with that investigator.        13   didn't even answer. I -- I'm not
14    I -- I just didn't. You know?          14   gonna talk to any of these folks.
15         ED BUTOWSKY: Right. And --        15   But I want the truth to be know,
16         MALIA ZIMMERMAN: Right.           16   though. That's important.
17         ED BUTOWSKY: --                   17        ED BUTOWSKY: And that's
18    (indiscernible) was just talking       18   what -- and I've got a guy that I
19    about the quote, but I -- I agree      19   know -- and just let me do a
20    with your concern. Let me say          20   little work on this because we
21    something to you about lawsuits.       21   gotta have a channel with some of
22    Everybody threatens lawsuits all       22   these besides Kerry
23    the time. And then there's a big       23   (indiscernible) we just talked a
24    difference between threatening a       24   little while ago. And I got
                                    Page 7                                       Page 9
 1    lawsuit and having a basis for it.      1   another guy. And I'm also getting
 2    And quite frankly, I would love         2   Greta Van Susteren's phone number
 3    these people to sue you because         3   from Adam. And maybe she's the
 4    then you can go discover things.        4   one that we can sit down with
 5        ROD WHEELER: Right.                 5   also, Rod. Greta's a good friend
 6        ED BUTOWSKY: So -- so don't         6   of ours.
 7    get scared about, Oh, I'm gonna         7       ROD WHEELER: No. I know.
 8    sue you or I'm gonna do this. My        8   Yeah. I have Greta's number here.
 9    God. I mean, don't -- I mean, I         9       ED BUTOWSKY: At some
10    know you're not used to it. It's       10   point -- and -- or -- or you
11    not like I get threatened with         11   should call Judge Jeanine. But we
12    lawsuits all the time anyway,          12   gotta -- and -- and Malia is
13    but --                                 13   writing up all of the little notes
14        ROD WHEELER: Right.                14   and things and -- about -- but
15        ED BUTOWSKY: -- don't get          15   there's a lot of support coming
16    scared about that at all.              16   your way.
17        ROD WHEELER: No. I'm not           17       We just -- Fox has
18    scared about the lawsuits. Trust       18   shut -- you know, shut off, which
19    me. The only thing is I just want      19   pisses me off. And that's why
20    to -- you know, the -- the             20   you -- like, you might end up
21    narrative that's going around now      21   having to talk to Refret
22    is Rod, Rod, Rod screwed               22   [phonetic] which is the boss'
23    everything up. I mean, let's cut       23   boss.
24    to the chase. That's the               24       But, Rod, nobody is




                                                               3 (Pages 6 to 9)
 Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 25 of 37

                                 Page 10                                    Page 12
 1    putting -- is blaming -- because      1   wasn't in that news story that
 2    there's no blame here. We have to     2   went out. None of that was.
 3    remember, we got a guy named Brad     3        Everything in that news
 4    Bauman who is creating all of         4   story was about this federal guy
 5    this.                                 5   and -- and that was that. And
 6        ROD WHEELER: No. I                6   then nothing else in that news
 7    understand. It's just that --         7   story that went out I really --
 8    especially, Malia, since you said     8   came from me. I mean, it just
 9    that the Fox News folks sent          9   didn't. I mean, unless -- maybe
10    this --                              10   I'm missing it.
11        MALIA ZIMMERMAN: Um-hm.          11        ED BUTOWSKY: And I agree --
12    Yeah.                                12   I agree, Rod. And -- but right
13        ROD WHEELER: -- or wrote         13   now -- this is the one part about
14    this. Then they -- then they         14   it. I understand and I agree with
15    don't know the truth. If they        15   you, Rod. On the flip-side -- and
16    wrote this, then they don't know     16   there is a flip-side -- it --
17    the truth. Because this isn't the    17   nobody can disprove because it's
18    truth, what they wrote in this       18   not possible because it's the
19    e-mail, if I'm reading it            19   truth what's there. All right?
20    correctly. Maybe I'm not reading     20   So that's one thing.
21    it.                                  21        So nobody's going to bring a
22        But this went to Joe at          22   suit saying you said this, Rod.
23    4:31 p.m., and it clearly says:      23   You know what? Fine. Prove to me
24    As you know, much of our             24   what is in that story is wrong.
                                 Page 11                                    Page 13
 1    information came from Rod Wheeler.    1   And they can't because it's all
 2    That's not true. And if Fox said      2   correct.
 3    that to them --                       3        ROD WHEELER: No. And I --
 4         MALIA ZIMMERMAN: They mean       4   I understand that, Ed. I just
 5    not -- that doesn't mean it was       5   want to make sure, though, that
 6    about the e-mails. That just          6   the communication that --
 7    means it was the -- the whole         7        ED BUTOWSKY: Yeah.
 8    story (indiscernible).                8        ROD WHEELER: -- goes out
 9         ROD WHEELER: That's what I       9   isn't incorrect in and -- in and
10    mean. Even the whole story. I        10   of itself. And this e-mail --
11    mean, when you read the story --     11        ED BUTOWSKY: Yeah.
12    and I read it and you read -- you    12        ROD WHEELER: -- this e-mail
13    wrote it -- I mean, what part of     13   is incorrect. It's incorrect.
14    that -- that the whole story came    14   It's just not accurate. And it
15    from -- came from me? I mean,        15   went to Joe, and Joe is gonna use
16    really. What part of that?           16   that.
17         And we did the -- I've been     17        I mean, look at their --
18    working through this thing and       18   look at the press release that
19    sharing the report with you          19   they did just today. Just today.
20    guys -- which I e-mailed you a       20   And I was just reading it on NBC's
21    copy of my running resume, and I     21   website where they clearly said
22    still have that. You know, the       22   that Fox 5 DC and Fox News Channel
23    daily things that I was doing.       23   was, in essence, duped by me.
24    But that wasn't in the -- that       24   That's the way -- that's exactly




                                                         4 (Pages 10 to 13)
 Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 26 of 37

                                 Page 14                                   Page 16
 1    what it says. And that's just not     1       ED BUTOWSKY: Yeah. Then --
 2    true.                                 2   then do that. And I understand
 3        ED BUTOWSKY: Yeah. But            3   your concern in the meanwhile --
 4    that kid --                           4       ROD WHEELER: Because I
 5        ROD WHEELER: But that comes       5   don't want Fox News Channel to
 6    from somewhere -- but that comes      6   throw me under the bus because
 7    from this kind of stuff.              7   that would be unfair. I mean, and
 8        ED BUTOWSKY: Yeah. But --         8   that's what this e-mail does,
 9    but I -- no. I want to tell you,      9   in -- in essence.
10    Rod, that kid -- that kid is a       10       ED BUTOWSKY: And I -- and I
11    low-level writer who is part of      11   do not disagree with what you're
12    this whole team of people. So I'm    12   reading. And I don't disagree
13    not gonna say that came from that.   13   what you're saying. There's gonna
14    They will take and -- they'll        14   be some (indiscernible) and
15    write anything and -- and --         15   there's gonna people saying things
16    because that's the kid who called    16   or writing things and getting
17    me and I didn't call him back and    17   things confused. And I agree with
18    then he said I lied to him. Like,    18   you, Rod.
19    that's NBC at its best. So just      19       ROD WHEELER: Okay.
20    put a little -- that, particular     20       ED BUTOWSKY: In the
21    one --                               21   meanwhile -- in the meanwhile, one
22        ROD WHEELER: Um-hm.              22   day you're gonna win an award for
23        ED BUTOWSKY: -- you gotta        23   having said those things that you
24    put aside for a little bit. But I    24   didn't say.
                                 Page 15                                   Page 17
 1    agree with what you're saying         1        ROD WHEELER: You're right.
 2    about the e-mail and -- and I         2        ED BUTOWSKY: Okay?
 3    guess it -- it went and let's not     3        ROD WHEELER: Keep the
 4    throw the pot (indiscernible).        4   award. Let's just tell the truth
 5    Because information --                5   here.
 6          MALIA ZIMMERMAN: I mean,        6        ED BUTOWSKY: I'm telling
 7    you can put whatever you want in      7   you. You're gonna win an award
 8    your response. Just, you know,        8   because we're gonna break this
 9    add in whatever you want in your      9   thing open real soon. And
10    response and then I'll forward it.   10   everyone's gonna see that every
11    I'll forward it. Are you -- are      11   word in there is correct.
12    you working on that right now?       12        ROD WHEELER: Okay.
13          ROD WHEELER: I'm working on    13        ED BUTOWSKY: And you're
14    a response. I just want to make      14   gonna be begging to own those
15    sure it's -- it's appropriate.       15   words.
16    And I was kind of waiting on         16        ROD WHEELER: All right.
17    Friedman to call me back too, Ed,    17        ED BUTOWSKY: Right now
18    because I wanted to make sure he     18   let's go -- let move forward.
19    would -- he was good with this       19        ROD WHEELER: Okay. Well,
20    since he's going to be --            20   let me continue to work on this.
21          ED BUTOWSKY: Okay. Well,       21        ED BUTOWSKY: All right.
22    then do that.                        22        ROD WHEELER: All right.
23          ROD WHEELER: -- since he's     23   Thanks.
24    going to be representing me.         24        I'm not working on shit.




                                                         5 (Pages 14 to 17)
 Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 27 of 37

                                          Page 18                                       Page 20
 1             - - -                                 1          LAWYER'S NOTES
 2          (End of audio file)                      2   PAGE LINE
 3             - - -                                 3   ____ ____ ____________________________
 4                                                   4   ____ ____ ____________________________
 5                                                   5   ____ ____ ____________________________
 6                                                   6   ____ ____ ____________________________
 7                                                   7   ____ ____ ____________________________
 8                                                   8   ____ ____ ____________________________
 9                                                   9   ____ ____ ____________________________
10                                                  10   ____ ____ ____________________________
11                                                  11   ____ ____ ____________________________
12                                                  12   ____ ____ ____________________________
13                                                  13   ____ ____ ____________________________
14                                                  14   ____ ____ ____________________________
15                                                  15   ____ ____ ____________________________
16                                                  16   ____ ____ ____________________________
17                                                  17   ____ ____ ____________________________
18                                                  18   ____ ____ ____________________________
19                                                  19   ____ ____ ____________________________
20                                                  20   ____ ____ ____________________________
21                                                  21   ____ ____ ____________________________
22                                                  22   ____ ____ ____________________________
23                                                  23   ____ ____ ____________________________
24                                                  24   ____ ____ ____________________________
                                          Page 19
 1            CERTIFICATE
 2
 3
 4            I HEREBY CERTIFY that the
 5   foregoing was transcribed by me from an
 6   audio file to the best of my ability.
 7
 8
 9
         Cindy Parker
10       Dated: November 13, 2019
11
12
13
14
15             (The foregoing certification
16   of this transcript does not apply to any
17   reproduction of the same by any means,
18   unless under the direct control and/or
19   supervision of the certifying reporter.)
20
21
22
23
24




                                                                      6 (Pages 18 to 20)
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 28 of 37




        (;+,%,7 76
          FILED
       UNDER SEAL
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 29 of 37




            (;+,%,7 77
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 30 of 37
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 31 of 37




            (;+,%,7 78
10/29/2019           Case Emails: Ed Butowsky Pleads With
                          1:18-cv-00681-RJL               Sy Hersh to Go
                                                       Document          Public With
                                                                       116-9         What 01/16/20
                                                                                  Filed   He Knows AboutPage
                                                                                                         Seth Rich
                                                                                                                32- Big
                                                                                                                    of League
                                                                                                                        37 Politics
    DC WHISPERS


  Emails: Ed Butowsky Pleads With Sy
  Hersh to Go Public With What He Knows
  About Seth Rich
             Published 2 years ago on Aug 2, 2017
             By Cassandra Fairbanks




                                Share                    Tweet                    Flip



                In an email exchange in June, Ed Butowsky pleads with Pulitzer Prize winning investigative
                journalist Seymour Hersh to go public with information that he had regarding the murder of
                Seth Rich and his contacts with WikiLeaks.

                Butowsky had become interested in the case and offered to assist the Rich family with the cost
                of hiring a private investigator, bringing Rod Wheeler on board.

                As Big League reported on Tuesday, Hersh is heard clearly stating that Rich had contacted
                WikiLeaks with sample emails from the leak. Hersh cites an FBI document as proof for his
                claim.


https://bigleaguepolitics.com/emails-ed-butowsky-pleads-sy-hersh-go-public-knows-seth-rich/                                           1/4
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 33 of 37
10/29/2019          Case Emails: Ed Butowsky Pleads With
                           1:18-cv-00681-RJL             Sy Hersh to Go
                                                      Document          Public With
                                                                      116-9         What 01/16/20
                                                                                 Filed   He Knows AboutPage
                                                                                                        Seth Rich
                                                                                                               34- Big
                                                                                                                   of League
                                                                                                                       37 Politics
                “I am curious why you haven’t approached the house committee telling them what you were
                read by your FBI friend related to Seth Rich that you in turn read to me. Based on all your
                work, it appears that you care about the truth. Even though, as you said you couldn’t get a
                second, shouldn’t you tell them so they could use their powers to determine the truth?”

                In a bizarre response completely contradicting what Hersh is heard saying on the audio
                recording, he denies having any inside knowledge of the case.




                Hersh responds:

                “ed –you have a lousy memory…i was not read anything by my fbi friend..i have no firsthand
                information and i really wish you would stop telling others information that you think i have…
                please stop relaying information that you do not have right…and that i have no reason to
                believe is accurate…”

                Desperate to find the truth about what happened, Butowsky continues to plead with the
                journalist to go forward.

                Butowsky replies:

                “I know it isn’t first hand knowledge but you clearly said, my memory is perfect, that you had a
                friend at the FBI who read / told you what was in the file on Seth Rich and I wonder why you
                aren’t helping your country and sharing that information on who it was?”

                When contacted on the phone by Big League Politics Editor-in-Chief Patrick Howley to inquire
                about his story abruptly changing, Hersh stated, “I’m not going to comment about that stuff, I
                mean, come on, I live in the real world.”

                When asked to confirm that it was him speaking on the bombshell audio recording, he stated,
                “I’m not going to talk to anybody about that. No comment.”

                In the audio provided to Big League Politics, Hersh additionally accused the Obama
                administration of fabricating the Russian hacking narrative, as people like John Brennan and
                James Clapper have motivation for wanting Hillary Clinton to win the election over Donald
                Trump.

                “Anyways, Wikileaks got access, and before he was killed- I can tell you right now Brennan is
                an asshole. Uh, I’ve known all these people for years. Clapper is sort of a better guy but not
https://bigleaguepolitics.com/emails-ed-butowsky-pleads-sy-hersh-go-public-knows-seth-rich/                                          3/4
10/29/2019           Case Emails: Ed Butowsky Pleads With
                           1:18-cv-00681-RJL              Sy Hersh to Go
                                                       Document          Public With
                                                                       116-9         What 01/16/20
                                                                                  Filed   He Knows AboutPage
                                                                                                         Seth Rich
                                                                                                                35- Big
                                                                                                                    of League
                                                                                                                        37 Politics
                rocket scientist, the NSA guy’s a fucking moron, and they don’t- you know the trouble with all of
                those guys is that the only way they’re going to make it to a board or two and get hired by (?)
                and get some fat cat contracts is if Hillary stayed in. With Trump they’re gone, they’re done,
                they’re going to live on their pension, they’re not going to make it. And I gotta tell you guys,
                they don’t want to live on their pension, they want to be on boards,” Hersh says. A
                full transcript of the audio was posted to Reddit by a dedicated user.

                Hersh has an impressive record, winning the 1970 Pulitzer Prize, the 2004 George Orwell
                Award for Distinguished Contribution to Honesty and Clarity in Public Language, two National
                Magazine Awards, and five George Polk Awards — the most any journalist has ever received.
                His credentials include over a dozen other awards for his reporting, which includes breaking
                the story about the abuses at Abu Ghraib prison and the story of the My Lai Massacre in
                Vietnam.

                It remains unclear who or what in the “real world” caused Hersh’s knowledge of the Seth Rich
                case to suddenly vanish.




https://bigleaguepolitics.com/emails-ed-butowsky-pleads-sy-hersh-go-public-knows-seth-rich/                                           4/4
Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 36 of 37




            (;+,%,7 79
               Case 1:18-cv-00681-RJL Document 116-9 Filed 01/16/20 Page 37 of 37


  From:    Larry Johnson Redacted for Personal
                          Information FRCP 5 2
Subject:   Re: seth r ch
   Date:   May 16, 2017 at 10:31 AM
     To:   Seymour HershRedacted for Personal
                          Information FRCP 5 2


       I have no dea where that came from. Last I heard from Fast Edd e was two months ago.
       LJ


           On May 16, 2017, at 10:30 AM, Seymour Hersh Redacted for Personal           wrote:
                                                           Information FRCP 5 2

           but to d h m had no proof. and do not have such. and macfayden has nada to do w th t...he s a drunk.

           On Tue, May 16, 2017 at 10:29 AM, Larry JohnsonRedacted for Personal    wrote:
                                                            Information FRCP 5 2
            It s h s quest. He’s not a buddy. I met h m n December and earned, be ated y, that he s a b t of a flake.
            LJ


               On May 16, 2017, at 10:28 AM, Seymour Hersh Redacted for Personal         > wrote:
                                                                Information FRCP 5 2

               your fr gg n assho e buddy n texas s respons b e for th s...thank god he got t wrong... d ot...he ca ed me a few weeks to ask f
                st be eved what had to d h m and sa d cou d find no ev dence for what sa d. what a jerk.,


               ---------- Forwarded message ----------
               From: Redacted for Personal  >
                       Information FRCP 5 2
               Date: Tue, May 16, 2017 at 9:13 AM
               Subject: seth r ch
               To: syhershRedacted for
                           Personal


               http://www.fox5dc.com/news/local-news/254852337-story
